State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 17, 2015                   520598
________________________________

In the Matter of LEONALDO
   RIVERA,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   October 27, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Clark, JJ.

                             __________


     Leonaldo Rivera, Caguas, Puerto Rico, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Robert M.
Goldfarb of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (Melkonian,
J.), entered February 3, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent Commissioner
of Corrections and Community Supervision withholding good time
credit.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination of the Time Allowance Committee that
withheld good time allowance based upon his failure to complete
certain treatment programs. Supreme Court dismissed the petition
and this appeal ensued. The Attorney General has advised the
Court that petitioner reached the maximum expiration date of his
                              -2-                  520598

sentence and has been released from prison. Accordingly, this
appeal must be dismissed as moot (see Matter of Levola v Fischer,
87 AD3d 1191, 1191 [2011]; Matter of Johnson v New York State
Dept. of Correctional Servs., 70 AD3d 1081, 1081 [2010]).

     Peters, P.J., Garry, Egan Jr. and Clark, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court